Opinion by
Walker, J.
The advance in value equalled the invoice charge for inland freight, which amount was deducted on entry. This item of inland freight had always been deducted and allowed as a nondutiable charge. It appeared that early in 1941 the examiner, appraiser, and a representative of the importer conferred to determine where the merchandise actually originated and what place was to be considered the market therefor. As a result it was decided that the item was not a deductible charge but should be considered part of the *385dutiable value. This particular entry was then in the course of passage through customs procedure and it was agreed that the importer would be given an opportunity to amend the same by adding the item of inland freight. However, apparently through an oversight, the entry was not so amended and was therefore advanced by the appraiser and additional duties assessed. The court was satisfied that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case. The petition was granted.